DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
-Paragraph [00021] recites the publication US 2016/0256624.  The Examiner believes this is an error and should be corrected to US 2016/0256625 as cited on the IDS of 4/5/2021 and recited in paragraph [00010].
-Paragraph [000108] uses of the term Cuvitru, which is a trade name or a mark used in commerce and has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 1-2, 7-8, 18-20, 24, 26-27, and 29-30 are objected to because of the following informalities:  
-Claim 1, lines 1-2: please correct “a patient’s anatomic space” to “an anatomic space of a patient”
-Claim 1, line 2: please correct “the system” to “the infusion system”
-Claim 1, line 3: please correct “of infusion fluid” to “of the infusion fluid”
-Claim 1, line 6: please correct “and number of infusion sites” to “and a number of infusion sites”
-Claim 2, line 2: please correct “the patient’s anatomic space” to “the anatomic space of the patient”
-Claim 2, line 5: please correct “a number of infusion sites” to “the number of infusion sites”
-Claim 2, lines 5-6: please correct “the patient’s anatomic space” to “the anatomic space of the patient”
-Claim 2, line 6: please correct “the specific infusion fluid” to “a specific infusion fluid”
-Claim 7, lines 2-3: please correct “the patient’s anatomic space” to “the anatomic space of the patient”
-Claim 7, line 7: please correct “the specific infusion fluid” to “a specific infusion fluid”
-Claim 8, line 2: please correct “the system” to “the infusion system”
-Claim 18, line 2: please correct “a patient’s anatomical space” to “an anatomic space of a patient”
-Claim 18, line 3: please correct “the flow controller” to “the flow rate controller”
-Claim 18, lines 5-6: please correct “and number of infusion sites” to “and a number of infusion sites”
-Claim 18, line 6: please correct “the specific infusion fluid treatment” to “a specific infusion fluid treatment”
-Claim 19, line 1: please correct “The method” to “The method of manufacturing”
-Claim 19, line 2: please correct “the patient’s anatomic space” to “the anatomic space of the patient”
-Claim 19, line 5: please correct “a number of infusion sites” to “the number of infusion sites”
-Claim 19, lines 5-6: please correct “the patient’s anatomic space” to “the anatomic space of the patient”
-Claim 20, lines 2-3: please correct “the patient’s anatomic space” to “the anatomic space of the patient”
-Claim 24, line 2: please correct “the patient’s anatomic space” to “the anatomic space of the patient”
-Claim 24, lines 7-8: please correct “based a flow rate” to “based on a flow rate”
-Claim 26, line 2: please correct “the controller” to “the flow rate controller”
-Claim 27, lines 1-2: please correct “a patient’s anatomic space” to “an anatomic space of a patient”
-Claim 29, lines 2-3: please correct “a number of infusion sites” to “the number of infusion sites”
-Claim 29, line 3: please correct “the patient’s anatomic space” to “the anatomic space of the patient”
-Claim 29, lines 3-4: please correct “the specific infusion fluid” to “a specific infusion fluid”
-Claim 30, line 2: please correct “receive infusion fluid” to “receive the infusion fluid”
-Claim 30, line 2: please correct “a source of infusion fluid” to “a source of the infusion fluid”
-Claim 30, line 3: please correct “receive infusion fluid” to “receive the infusion fluid”
-Claim 30, lines 4-5: please correct “the specific infusion fluid” to “a specific infusion fluid”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the infusion driver" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner interprets this limitation to read “an infusion driver”.
Claim 8 is rejected due to its dependency on rejected claim 7.
Claim 25 recites the limitation "the connector" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner interprets this limitation to read “a connector”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 18-21, and 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sealfon et al. (US 2016/0256625 A1).
Regarding claim 1, Sealfon discloses an infusion system (precision variable flow rate infusion system (referred to as “PVFRIS”) 100, see Figs. 1-4) for delivering an infusion fluid (liquid 102) into a patient’s anatomic space (see par. [0032]), the system (PVFRIS 100) comprising:
a controller (adjustable flow rate controller 110) pre-set to deliver a desired flow rate of the infusion fluid (liquid 102) (see par. [0068]-[0070]); and
an administration set (inlet 112, first flexible flow rate tubing 108, second flexible flow rate tubing 120, and outlet 114) matched to the controller (adjustable flow rate controller 110) (see par. [0051]), the administration set (inlet 112, first flexible flow rate tubing 108, second flexible flow rate tubing 120, and outlet 114) including a pre-determined number of flow tubes (second flexible flow rate tubing 120) having diameters and lengths selected based upon the desired flow rate (see par. [0049], [0051], and [0087]) and a number of infusion sites (one infusion site) for a specific infusion fluid treatment (see par. [0051] and [0087]).

Regarding claim 2, Sealfon discloses the infusion system of claim 1, wherein the administration set (inlet 112, first flexible flow rate tubing 108, second flexible flow rate tubing 120, and outlet 114) comprises a needle set (needle system 118) to subcutaneously deliver the infusion fluid (liquid 102) into the patient’s anatomic space (see par. [0051]), and the needle set (needle system 118) further comprises:
a pre-determined number of needles (needle 116) having diameters selected based upon the desired flow rate (see par. [0087]), a number of infusion sites (one infusion site) to subcutaneously deliver the infusion fluid (liquid 102) into the patient’s anatomic space (see par. [0087]), and the specific infusion fluid (liquid 102) to be delivered (see par. [0087]).

Regarding claim 3, Sealfon discloses the infusion system of claim 2, further comprising:
a substantially constant pressure infusion driver (constant pressure pump 122) to deliver the infusion fluid (liquid 102) (see par. [0062]); and
wherein the pre-determined number of needles (needle 116) is pre-calibrated to deliver a pre-determined flow rate of the specific infusion fluid (liquid 102) at a predetermined infusion fluid volume based on the number of needles (needle 116) in the administration set (inlet 112, first flexible flow rate tubing 108, second flexible flow rate tubing 120, and outlet 114), a flow rate of the flow tubes (second flexible flow rate tubing 120), and the specific infusion fluid (liquid 102) to be delivered (see par. [0087] and [0099]).

Regarding claim 4, Sealfon discloses the infusion system of claim 3, wherein the number of needles (needle 116) in the administration set (inlet 112, first flexible flow rate tubing 108, second flexible flow rate tubing 120, and outlet 114) comprises one to eight (one needle 116) (see Fig. 1).

Regarding claim 5, Sealfon discloses the infusion system of claim 3, wherein the controller (adjustable flow rate controller 110) is configured to be attached to the flow tubes (second flexible flow rate tubing 120) and pre-set to deliver a pre-set flow rate less than or equal to a maximum flow rate for the specific infusion fluid treatment (see Fig. 2, par. [0051] and [0068]-[0070]).

Regarding claim 7, Sealfon discloses the infusion system of claim 1, wherein the administration set (inlet 112, first flexible flow rate tubing 108, second flexible flow rate tubing 120, and outlet 114) comprises an intravenous infusion set (first flexible flow rate tubing 108 and outlet 202) to intravenously deliver the infusion fluid (liquid 102) into the patient’s anatomic space (see par. [0032]), and the intravenous infusion set (first flexible flow rate tubing 108 and outlet 202) further comprises:
a tube (first flexible flow rate tubing 108) to receive the infusion fluid (liquid 102) from the infusion driver (constant pressure pump 122) (see Fig. 1, par. [0062]); and
a connector (outlet 202) to receive the infusion fluid (liquid 102) from the controller (adjustable flow rate controller 110) and the tube (first flexible flow rate tubing 108) to deliver the infusion fluid to a catheter (needle system 118) at a predetermined flow rate (see par. [0068]-[0070], [0087], and [0099]); and 
wherein the predetermined flow rate is selected for the specific infusion fluid (liquid 102) at a predetermined infusion fluid pressure, and a flow rate of the tube (first flexible flow rate tubing 108) (see par. [0068]-[0070], [0087], and [0099]).

Regarding claim 8, Sealfon discloses the infusion system of claim 7, wherein the controller (adjustable flow rate controller 110) is configured to by attached to the system and pre-set to deliver a pre-set flow rate less than or equal to a maximum flow rate for the specific infusion fluid treatment (see Fig. 2, par. [0051] and [0068]-[0070]).

Regarding claim 9, Sealfon discloses the infusion system of claim 1, further comprising:
a tube (first flexible flow rate tubing 108) configured to extend from a source (reservoir 104) of the infusion fluid (liquid 102) to the controller (adjustable flow rate controller 110) (see Fig. 1),
wherein the tube (first flexible flow rate tubing 108) has dimensions corresponding to a maximum flow rate for the specific infusion fluid treatment based upon the number of infusion sites (one infusion site) (see par. [0051] and [0068]-[0070]).

Regarding claim 18, Sealfon discloses a method of manufacturing an infusion system (precision variable flow rate infusion system (referred to as “PVFRIS”) 100, see Figs. 1-4) for delivering a specific infusion fluid (liquid 102) into a patient’s anatomic space (see par. [0032]), the method comprising the steps of:
matching a flow rate controller (adjustable flow rate controller 110) to an administration set (inlet 112, first flexible flow rate tubing 108, second flexible flow rate tubing 120, and outlet 114) (see par. [0051]), wherein the flow rate controller (adjustable flow rate controller 110) is pre-set to deliver a desired flow rate of infusion fluid (liquid 102) (see par. [0068]-[0070]) and the administration set (inlet 112, first flexible flow rate tubing 108, second flexible flow rate tubing 120, and outlet 114) includes a pre-determined number of flow tubes (second flexible flow rate tubing 120) having lengths and diameters based on the desired flow rate (see par. [0049], [0051], and [0087]) and a number of infusion sites (one infusion site) for the specific infusion fluid treatment (see par. [0051] and [0087]).

Regarding claim 19, Sealfon discloses the method of claim 18, wherein the administration set (inlet 112, first flexible flow rate tubing 108, second flexible flow rate tubing 120, and outlet 114) comprises a needle set (needle system 118) to subcutaneously deliver the infusion fluid (liquid 102) into the patient’s anatomic space (see par. [0051]), and the method further comprising:
selecting a pre-determined number of needles (needle 116) having diameters selected based on the desired flow rate (see par. [0087]), a number of infusion sites (one infusion site) to subcutaneously deliver the infusion fluid (liquid 102) into the patient’s anatomic space (see par. [0087]), and the specific infusion fluid (liquid 102) (see par. [0087]).

Regarding claim 20, Sealfon discloses the method of manufacturing of claim 18, further comprising:
configuring and pre-calibrating a number of needles (needle 116) to deliver the infusion fluid into the patient’s anatomic space (see par. [0051]), and
determining a flow rate of the specific infusion fluid (liquid 102) at a pre-determined infusion fluid volume based on the number of needles (needle 116) in the administration set (inlet 112, first flexible flow rate tubing 108, second flexible flow rate tubing 120, and outlet 114), a flow rate of the flow tubes (second flexible flow rate tubing 120), and the specific infusion fluid (liquid 102) to be delivered (see par. [0087] and [0099]).

Regarding claim 21, Sealfon discloses the method of manufacturing of claim 20, further comprising:
configuring the flow rate controller (adjustable flow rate controller 110) to be attached to the flow tubes (second flexible flow rate tubing 120) (see Fig. 2, par. [0051]);
pre-setting the flow rate controller (adjustable flow rate controller 110) to deliver a pre-set flow rate less than or equal to a maximum flow rate for the specific infusion fluid treatment (see par. [0051] and [0068]-[0070]).

Regarding claim 24, Sealfon discloses the method of manufacturing of claim 19, wherein the infusion system is configured to intravenously deliver the infusion fluid (liquid 102) into the patient’s anatomic space (see par. [0032]), and the method further comprises:
configuring a tube (first flexible flow rate tubing 108) to receive the infusion fluid (liquid 102) from an infusion driver (constant pressure pump 122) (see Fig. 1, par. [0062]); and
configuring a connector (outlet 202) to receive the infusion fluid (liquid 102) from the matched flow rate controller (adjustable flow rate controller 110) and the tube (first flexible flow rate tubing 108) to deliver the infusion fluid to a catheter (needle system 118) at a predetermined flow rate (see par. [0068]-[0070], [0087], and [0099]) selected for the specific infusion fluid treatment at a predetermined infusion fluid pressure based a flow rate of the tube (first flexible flow rate tubing 108) (see par. [0068]-[0070], [0087], and [0099]).

Regarding claim 25, Sealfon discloses the method of manufacturing of claim 21, further comprising:
configuring the flow rate controller (adjustable flow rate controller 110) to be attached to the connector (outlet 202) (see Fig. 2, par. [0051]); and
pre-setting the flow rate controller (adjustable flow rate controller 110) to deliver a pre-set flow rate less than or equal to a maximum flow rate for the specific infusion fluid treatment (see par. [0051] and [0068]-[0070]).

Regarding claim 26, Sealfon discloses the method of manufacturing of claim 18, further comprising:
providing a tube (first flexible flow rate tubing 108) to extend between a source (reservoir 104) of the infusion fluid (liquid 102) to the controller (adjustable flow rate controller 110) (see Fig. 1), the tube (first flexible flow rate tubing 108) having dimensions corresponding to a maximum flow rate for the specific infusion fluid treatment based upon the number of infusion sites (one infusion site) (see par. [0051] and [0068]-[0070]).

Regarding claim 27, Sealfon discloses an administration set (inlet 112, first flexible flow rate tubing 108, second flexible flow rate tubing 120, and outlet 114, see Figs. 1-4) for delivering an infusion fluid (liquid 102) into a patient’s anatomic space (see par. [0032]), the administration set (inlet 112, first flexible flow rate tubing 108, second flexible flow rate tubing 120, and outlet 114) comprising:
a pre-determined number of flow tubes (second flexible flow rate tubing 120) having diameters and lengths selected based upon a desired flow rate of a controller (adjustable flow rate controller 110) (see par. [0049], [0051], and [0087]) and a number of infusion sites (one infusion site) for a specific infusion fluid treatment (see par. [0051] and [0087]).

Regarding claim 28, Sealfon discloses the administration set of claim 27, further comprising a controller (adjustable flow rate controller 110) pre-set to deliver a desired flow rate of the infusion fluid (liquid 102) (see par. [0068]-[0070]), and wherein the administration set (inlet 112, first flexible flow rate tubing 108, second flexible flow rate tubing 120, and outlet 114) is matched to the controller (adjustable flow rate controller 110) (see par. [0051]).

Regarding claim 29, Sealfon discloses the administration set of claim 27, further comprising a pre-determined number of needles (needle 116) having diameters selected based upon the desired flow rate (see par. [0087]), a number of infusion sites (one infusion site) to subcutaneously deliver the infusion fluid (liquid 102) into the patient’s anatomic space (see par. [0087]), and the specific infusion fluid (liquid 102) to be delivered (see par. [0087]).

Regarding claim 30, Sealfon discloses the administration set of claim 28, further comprising:
a tube (first flexible flow rate tubing 108) to receive infusion fluid (liquid 102) from a source of infusion fluid (reservoir 104) (see Fig. 1, par. [0032]); and
a connector (outlet 202) to receive the infusion fluid (liquid 102) from the controller (adjustable flow rate controller 110) and the tube (first flexible flow rate tubing 108) to deliver the infusion fluid to a catheter (needle system 118) at a predetermined flow rate (see par. [0068]-[0070], [0087], and [0099]) selected for the specific infusion fluid (liquid 102) at a predetermined infusion fluid pressure and a flow rate of the tube (first flexible flow rate tubing 108) (see par. [0068]-[0070], [0087], and [0099]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sealfon et al. (US 2016/0256625 A1), as applied to claim 3 above, in view of Mogensen et al. (US 2010/0179508 A1).
Regarding claim 6, Sealfon discloses the infusion system of claim 3.  However, Sealfon fails to explicitly state wherein the controller, the flow tubes, and the needles are packaged in a single-use package.
Mogensen teaches an infusion system (infusion device 2, see Figs. 2-3) wherein the controller (needle hub 1), the flow tubes (tube 4), and the needles (needle 3) are packaged in a single-use package (packaging 7, 8) (see Fig. 3, par. [0072] and [0080]).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the infusion system of Sealfon to package the controller, flow tubes, and needles in a single-use package as taught by Mogensen in order to protect the surroundings from the needle and deliver the infusion system under sterile conditions (see Mogensen par. [0086]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783